IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,674


EX PARTE PEDRO SOLIS SOSA





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 7729 IN THE 81ST DISTRICT COURT

ATASCOSA COUNTY



Per Curiam. 


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071 § 5.
	In November 1984, a jury convicted Applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Sosa v. State, 769 S.W.2d 909 (Tex.
Crim. App. 1989).  The Court denied applicant's initial post-conviction application for writ
of habeas corpus and dismissed his first subsequent application for writ of habeas corpus. 
Ex parte Sosa, Nos. WR-24,852-01 (Tex. Crim. App. May 30, 1995) and WR-24,852-02
(Tex. Crim. App. November 10, 1999).  
	On April 10, 2006, this Court received the instant post-conviction application for writ
of habeas corpus in which Applicant raised three claims.  After determining that the first and
third claims met the requirements of Article 11.071 § 5, this Court remanded the cause to the
trial court for development and resolution of those issues.  The case has now been returned
to this Court.  
	In claim number one, Applicant alleges that "[his] execution would violate the United
States Constitution's Eighth Amendment prohibition against executing the mentally
retarded."  This Court has determined that claim number one should be filed and set, and this
Court orders both parties to brief that particular issue.  Briefs from both Applicant and the
State are due in this Court within 30 days of the date of this order.
	IT IS SO ORDERED THIS THE 2nd DAY OF NOVEMBER, 2011.

Do Not Publish